DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs’) both submitted on 4/28/2021 is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant wrote in line 9, “plurality separate” when it would appear as though Applicant may have meant to write --plurality of separate--.  
Claim 20 is objected to because of the following informalities:  Applicant wrote in line 1, “she shielding” when it would appear as though Applicant may have meant to write –the shielding--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 11 & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudser et al. (US 2015/0290379).
Rudser discloses:
In regard to claim 1:
A wireless transmission system (Figs. 1, 2, 4 & 5A-C Item 100) for a wireless power transfer system (Figs. 1, 2, 4 & 5A-C Item 100 & ABS.), the wireless transmission system comprising: a transmitter circuit configured to generate a wireless power signal for transmission (Figs. 1, 2, 4 & 5A-C Items 112,120, 130, & 135); a transmitter antenna (Figs. 1, 2, 4 & 5A-C Items 130 & 135) comprising a conductive wire (Figs. 1, 2, 4 & 5A-C Item 130), the conductive wire including a plurality of turns (Figs. 1, 2, 4 & 5A-C Item 130/430 & Par. [0048]) and in electrical connection with the transmitter circuit (Figs. 1, 2, 4 & 5A-C Items 112,120, 130, & 135); 
and a shielding (Figs. 1, 2, 4 & 5A-C Item 450), the shielding including a substrate (Figs. 1, 2, 4 & 5A-C Items 457, 458 and 438) positioned underneath the transmitter antenna (Figs. 1, 2, 4 & 5A-C Items 130 & 135), and a plurality of separate panes of a magnetic shielding material (Figs. 1, 2, 4 & 5A-C Items 453, & 502- 508), each of the plurality separate panes positioned substantially co-planar (Figs. 1, 2, 4 & 5A-C Items 502- 508 i.e. substantially), with respect to each other, and positioned between the substrate and the transmitter antenna.

In regard to claim 2:
The wireless transmission system of claim 1, wherein the magnetic shielding material is a ferrite material (Figs. 1, 2, 4 & 5A-C Items 453, & 502- 508 & Par. [0011]).



In regard to claim 9:
 	The wireless transmission system of claim 1, wherein the transmitter circuit (Figs. 1, 2, 4 & 5A-C Items 112,120, 130, & 135) includes a controller (Figs. 1, 2, 4 & 5A-C Items 120 i.e. 122), the controller configured to generate a driving signal (Figs. 1, 2, 4 & 5A-C Items 120 i.e. 122 & 128), the driving signal configured to drive the transmitter antenna at an operating frequency range to generate the wireless power signal (Figs. 1, 2, 4 & 5A-C Items 120 i.e. 122 & 128 & Par. [0026]).

In regard to claim 11:
 	An antenna for wireless power transfer (Figs. 1, 2, 4 & 5A-C Items 130 & 135 and 430), the antenna comprising: a first antenna terminal (Fig. 5C Item 432); a second antenna terminal (Fig. 5C Item 434); at least one first inner turn (Fig. 5C Item 432 i.e. first inner turn of coil), the at least one first inner turn having a first inner turn width (Fig. 5C Item 432 i.e. first inner turn of coil is small); at least one first outer turn (Fig. 5C Item 434 i.e. first outer turn of coil), the at least one first outer turn having a first outer turn width (Fig. 5C Item 434 i.e. first outer turn of coil is wide), the first outer turn width greater than the first inner turn width (Fig. 5C Items 430, 432 & 434 i.e. inner turns are less wide than the first outer turn of coil); a first substrate (Figs. 1, 2, 4 & 5A-C Items 457, 458 and 438) positioned underneath the at least one first inner turn and the at least one first outer turn (Figs. 1, 2, 4 & 5A-C Items 430, 130 & 135); and a first plurality of separate panes of a magnetic shielding material (Figs. 1, 2, 4 & 5A-C Items 453, & 502- 508), each of the first plurality separate panes positioned substantially co-planar (Figs. 1, 2, 4 & 5A-C Items 502- 508 i.e. substantially), with respect to each other, and positioned between the substrate and both the at least one first inner turns and the at least one first outer turns (Figs. 1, 2, 4 & 5A-C Items 130).


In regard to claim 12:
The antenna of claim 11, wherein the magnetic shielding material is a ferrite material (Figs. 1, 2, 4 & 5A-C Items 453, & 502- 508 & Par. [0011]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Chen et al. (US 2015/0224323).

In regard to claim 3:
Rudser discloses the wireless transmission system of claim 2, wherein the magnetic shielding material is selected from a group of ferro or ferrimagnetic materials.
However, Rudser is vague in its disclosure that the magnetic shielding material is selected from a group consisting of a zinc comprising ferrite material, manganese-zinc, nickel-zinc, copper-zinc, magnesium-zinc, and combinations thereof.
Chen teaches the use of a ferrite shield for recharging an implanted medical device specifically MnZn Ferrite (manganese-Zinc) manufactured by FAIR-RITE.RTM. (Par.[0023])
It would have been obvious at the time of filing of the invention to have combined the known MnZn ferrite shield of Chen with the known disclosure of Rudser, specifically of using a ferrimagnetic material as a shield as doing so would have yielded the predictable outcome of a readily obtainable shield material with a high permeability (Chen: Par.[0023]).  

Claim(s) 4 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Zarinetchi et al. (US 6,324,430).

In regard to claim 4:
Rudser discloses the wireless transmission system of claim 1, including the plurality of separate panes positioned radially outward from the center (Figs. 1, 2, 4 & 5A-C Items 453 & 502- 508 i.e. substantially).
However, Rudser does not explicitly disclose that the plurality of separate panes includes a center pane, and that the other panes of the plurality of separate panes are positioned radially outward from the center pane.
Zarinetchi teaches a plurality of separate panes (Fig. 5 Items 24, & 26) includes a center pane (Fig. 5 Item 26 i.e. center circle), and that the other panes of the plurality of separate panes are positioned radially outward from the center pane (Fig. 5 Items 24, & 26 i.e. outer panes).
It would have been obvious at the time of filing of the invention to have combined the known segmented shield of Zarinetchi with the known disclosure of Rudser, specifically of using a ferrimagnetic material as a shield as doing so would have yielded the predictable outcome of a shield material with a high permeability (Zarinetchi: Col. 4 Lines 59-67).  

In regard to claim 5:
Modified Rudser further teaches the wireless transmission system of claim 4, wherein the plurality of separate panes further includes one or more perimeter panes positioned radially outward from the center pane (Fig. 5 Items 24, & 26 i.e. outer panes form a perimeter).

Claim(s) 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Zarinetchi et al. (US 6,324,430) and further in view of Kurs et al. (US 2016/0012967).

In regard to claim 6:
Modified Rudser further teaches the wireless transmission system of claim 5.  
However, Rudser does not explicitly disclose wherein the plurality of separate panes further includes one or more corner panes positioned radially outward from the center pane and proximate to a corner of one or more of the center pane, the substrate, or combinations thereof.
Kurs teaches a magnetic shield formed from an array of ferrite tiles (Fig. 42 Item 4202) including one or more corner panes (Fig. 42 Item 4202 i.e. corner tiles) positioned radially outward from the center pane (Fig. 42 Item 4202 & Pars. [0191-0192] i.e. center can be empty or filled) and proximate to a corner of one or more of the center pane, the substrate, or combinations thereof (Fig. 42 Item 4202 & Pars. [0191-0192]).
It would have been obvious at the time of filing of the invention to have combined the known modified segmented shield of Rudser and Zarinetchi with the known square shaped shield as disclosed by Kurs, as doing so would have yielded the predictable outcome of a shield material capable of being used with a variety of different shaped coils (Kurs: Par. [0164]).  

In regard to claim 7:
Modified Rudser further teaches the wireless transmission system of claim 6, wherein a combination of the one or more corner panes and the one or more perimeter panes forms a perimeter of panes surrounding the center pane (Fig. 42 Item 4202 & Pars. [0191-0192] i.e. corner tiles and center can be empty or filled).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Zarinetchi et al. (US 6,324,430) and further in view of Kurs et al. (US 2016/0012967).

In regard to claim 8:
Modified Rudser further teaches the wireless transmission system of claim 4.  
However, Rudser does not explicitly disclose wherein the plurality of separate panes further includes one or more corner panes positioned proximate to a corner of one or more of the center pane, the substrate, or combinations thereof.
	Kurs teaches a magnetic shield formed from an array of ferrite tiles (Fig. 42 Item 4202) including one or more corner panes (Fig. 42 Item 4202 i.e. corner tiles) positioned proximate to a corner of one or more of the center pane, the substrate, or combinations thereof (Fig. 42 Item 4202 & Pars. [0191-0192] i.e. center can be empty or filled).  
It would have been obvious at the time of filing of the invention to have combined the known modified segmented shield of Rudser and Zarinetchi with the known square shaped shield as disclosed by Kurs, as doing so would have yielded the predictable outcome of a shield material capable of being used with a variety of different shaped coils (Kurs: Par. [0164]).  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Wheatley III et al (US 2012/0242284).

In regard to claim 10:
Rudser discloses the wireless transmission system of claim 9.  
However, Rudser is vague in its disclosure of wherein the operating frequency range is based on an operating frequency of about 6.78 megahertz (MHz).
	Wheatley teaches that 6.78 MHz is a known operating frequency often choses to comply with regulatory requirements (Par. [0079]).  
	It would have been obvious at the time of filing of the invention to have combined the known energy transfer system of Rudser with the known teaching of Wheatley as doing so would yield the predictable results of complying with all regulatory requirements of wireless power transfer.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Chen et al. (US 2015/0224323).

In regard to claim 13:
Rudser discloses the wireless transmission system of claim 12, wherein the magnetic shielding material is selected from a group of ferro or ferrimagnetic materials.
However, Rudser is vague in its disclosure that the magnetic shielding material is selected from a group consisting of a zinc comprising ferrite material, manganese-zinc, nickel-zinc, copper-zinc, magnesium-zinc, and combinations thereof.
Chen teaches the use of a ferrite shield for recharging an implanted medical device specifically MnZn Ferrite (manganese-Zinc) manufactured by FAIR-RITE.RTM. (Par.[0023])
It would have been obvious at the time of filing of the invention to have combined the known MnZn ferrite shield of Chen with the known disclosure of Rudser, specifically of using a ferrimagnetic material as a shield as doing so would have yielded the predictable outcome of a readily obtainable shield material with a high permeability (Chen: Par.[0023]).  

Claim(s) 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Zarinetchi et al. (US 6,324,430).

In regard to claim 14:
Rudser discloses the  antenna of claim 11, including the plurality of separate panes positioned radially outward from the center (Figs. 1, 2, 4 & 5A-C Items 453 & 502- 508 i.e. substantially).
However, Rudser does not explicitly disclose that the plurality of separate panes includes a center pane, wherein other panes of the plurality of separate panes are positioned radially outward from the center pane, and wherein the center pane is positioned proximate to and substantially underneath the first at least one inner turn.
	Zarinetchi teaches a plurality of separate panes (Fig. 5 Items 24, & 26) includes a center pane (Fig. 5 Item 26 i.e. center circle), and that the other panes of the plurality of separate panes are positioned radially outward from the center pane (Fig. 5 Items 24, & 26 i.e. outer panes).
It would have been obvious at the time of filing of the invention to have combined the known segmented shield of Zarinetchi with the known disclosure of Rudser, specifically of using a ferrimagnetic material as a shield as doing so would have yielded the predictable outcome of a shield material with a high permeability (Zarinetchi: Col. 4 Lines 59-67).  


In regard to claim 15:
Modified Rudser further teaches the antenna of claim 14, wherein the plurality of separate panes further includes one or more perimeter panes positioned radially outward from the center pane (Fig. 5 Items 24, & 26 i.e. outer panes form a perimeter), and wherein the one or more perimeter panes are each positioned proximate to and substantially underneath the first at least one outer turn(Fig. 5 Items 24, & 26 i.e. outer panes form a perimeter & Rudser: Figs. 1, 2, 4 & 5A-C Items 453 & 502- 508 i.e. substantially).

Claim(s) 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Zarinetchi et al. (US 6,324,430) and further in view of Kurs et al. (US 2016/0012967).

In regard to claim 16:
Modified Rudser further teaches the wireless transmission system of claim 15 including the at least one outer turn (Fig. 5C Items 430, 432 & 434).  
However, Rudser does not explicitly disclose wherein the plurality of separate panes further includes one or more corner panes positioned radially outward from the center pane and proximate to a corner of one or more of the center pane, the substrate, or combinations thereof.
Kurs teaches a magnetic shield formed from an array of ferrite tiles (Fig. 42 Item 4202) including one or more corner panes (Fig. 42 Item 4202 i.e. corner tiles) positioned radially outward from the center pane (Fig. 42 Item 4202 & Pars. [0191-0192] i.e. center can be empty or filled) and proximate to a corner of one or more of the center pane, the substrate, or combinations thereof (Fig. 42 Item 4202 & Pars. [0191-0192]).
It would have been obvious at the time of filing of the invention to have combined the known modified segmented shield of Rudser and Zarinetchi with the known square shaped shield as disclosed by Kurs, as doing so would have yielded the predictable outcome of a shield material capable of being used with a variety of different shaped coils (Kurs: Par. [0164]).  

In regard to claim 17:
Modified Rudser further teaches the wireless transmission system of claim 16, wherein a combination of the one or more corner panes and the one or more perimeter panes forms a perimeter of panes surrounding the center pane (Fig. 42 Item 4202 & Pars. [0191-0192] i.e. corner tiles and center can be empty or filled) and wherein the perimeter of panes is positioned proximate to and substantially underneath the first at least one outer turn (Rudser: Fig. 5C Items 430, 432 & 434).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Zarinetchi et al. (US 6,324,430) and further in view of Kurs et al. (US 2016/0012967).

In regard to claim 18:
Modified Rudser further teaches the wireless transmission system of claim 14 including the at least one outer turn (Fig. 5C Items 430, 432 & 434).  
However, Rudser does not explicitly disclose wherein the plurality of separate panes further includes one or more corner panes positioned proximate to a corner of one or more of the center pane, the substrate, or combinations thereof, and wherein the one or more corner panes are each positioned proximate to and substantially underneath the first at least one outer turn.
	Kurs teaches a magnetic shield formed from an array of ferrite tiles (Fig. 42 Item 4202) including one or more corner panes (Fig. 42 Item 4202 i.e. corner tiles) positioned proximate to a corner of one or more of the center pane, the substrate, or combinations thereof (Fig. 42 Item 4202 & Pars. [0191-0192] i.e. center can be empty or filled).  
It would have been obvious at the time of filing of the invention to have combined the known modified segmented shield of Rudser and Zarinetchi with the known square shaped shield as disclosed by Kurs, as doing so would have yielded the predictable outcome of a shield material capable of being used with a variety of different shaped coils (Kurs: Par. [0164]).  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379).

In regard to claim 19:
Rudser discloses the antenna of claim 11.  
However Rudser does not explicitly disclose at least one second inner turn, the at least one second inner turn having a second inner turn width; at least one second outer turn, the at least one second outer turn having a second outer turn width, the second outer turn width greater than the second inner turn width; a second substrate positioned underneath the at least one second inner turn and the at least one second outer turn; a second plurality of separate panes of a magnetic shielding material, each of the second plurality separate panes positioned substantially co-planar, with respect to each other, and positioned between the substrate and both the at least one second inner turns and the at least one second outer turns.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have included a second inner and outer turn, as well as a second substrate positioned underneath including a plurality of separate panes since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudser et al. (US 2015/0290379) in view of Zarinetchi et al. (US 6,324,430).

In regard to claim 20:
Rudser discloses a shielding (Figs. 1, 2, 4 & 5A-C Item 450) for an antenna (Figs. 1, 2, 4 & 5A-C Items 430, 130 & 135) for a wireless power transmission system (Figs. 1, 2, 4 & 5A-C Item 100), she shielding (Figs. 1, 2, 4 & 5A-C Item 450) comprising: a substrate (Figs. 1, 2, 4 & 5A-C Items 457, 458 and 438) positioned underneath the transmitter antenna (Figs. 1, 2, 4 & 5A-C Items 130 & 135); and a plurality of separate panes of a magnetic shielding material (Figs. 1, 2, 4 & 5A-C Items 453, & 502- 508), each of the plurality separate panes positioned substantially co-planar (Figs. 1, 2, 4 & 5A-C Items 502- 508 i.e. substantially), with respect to each other, and positioned between the substrate and the transmitter antenna (Figs. 1, 2, 4 & 5A-C Items 453, & 502- 508).  
However, Rudser does not explicitly disclose that the plurality of separate panes includes a center pane, and that the other panes of the plurality of separate panes are positioned radially outward from the center pane, and one or more perimeter panes positioned radially outward from the center pane.
Zarinetchi teaches a plurality of separate panes (Fig. 5 Items 24, & 26) includes a center pane (Fig. 5 Item 26 i.e. center circle), and that the other panes of the plurality of separate panes are positioned radially outward from the center pane (Fig. 5 Items 24, & 26 i.e. outer panes).
It would have been obvious at the time of filing of the invention to have combined the known segmented shield of Zarinetchi with the known disclosure of Rudser, specifically of using a ferrimagnetic material as a shield as doing so would have yielded the predictable outcome of a shield material with a high permeability (Zarinetchi: Col. 4 Lines 59-67).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
9/23/2022